Title: Gideon Granger to Thomas Jefferson, 22 February 1814
From: Granger, Gideon
To: Jefferson, Thomas


          Dear Sir, Washington City: Feb: 22: 1814
          a state of things exists here which in all probability will in a few days force me to make a solemn appeal to the nation, in vindication of my character as a man, my conduct as an officer of Government, and the uniform tenor of my life in upholding those principles which brought you into power; accompanied by an explanation of the causes of the several denunciations which have been put forth against me, with proofs in my own justification
          That unhappy affair of Hunt, by which I lost my rank while I saved others, must be explained to the world.
          In addition to this, I have been denounced as a Burrite; but you know that in 1800 I sent Erving from Boston to inform Virginia of the danger resulting from his intrigues;
			 that in 1803–4 on your advice I procured Erastus Granger to inform De Witt Clinton of the plan to elevate Burr in N. York;
			 and that in 1806 I communicated, by the first mail after I had gained
			 knowledge of the fact, the supposed plans of Burr in his western expedition; upon which communication your Council was first called together to take measures in relation to that subject.
          You will also bear in mind the activity I displayed on that occasion; that I bridled the whole country to the West, the South, and the S. West, by investing certain distinguished citizens, by us agreed on, with the full transferrable powers of my office, to dismiss those where who were justly doubted, and provide on all occasions of public emergency; that you requested me to appoint a confidential agent to pass from here to N. Orleans, secretly clothed with all the powers which by law I could confer on him, to expedite the mails, to correct all errors, to remove the disaffected and substitute others in their places; and
			 that I replied there was no man but my brother Pease to whom I would confide my honour: And, Sir, you know that he went the
			 journey, and his conduct to you was so acceptable, that you made him Surveyor General of the Southern District without
			 any request of mine.
          Sir, I have also been denounced and charged with siding with federalism, for the part I took in silencing the Common-law, sedition prosecutions in Connecticut; at the same time you know, Sir, that at your request I wrote the members justifying your conduct in returning the money in the Marshall’s hands to Callender, and in ordering Nolle Prosequis on all the prosecutions for sedition, on the principle that they were
			 forbidden by the Constitution, and therefore were not lawful: That I had been interested useful in a case peculiarly interesting to your feelings, (which were not keener than mine are on the present occasion,) and that I silenced those prosecutions in conformity to your written request,
			 in a manner which peculiarly exposed me to the censure of those republicans who had been my friends; while,
			 by the respectful concessions of President Backus obtained by my management, I placed you on the vantage ground.
          
          Though I possess the evidence which would incontrovertibly maintain most of these positions, yet I think to publish them at large could not be pleasing to you, and it would be distressing to me.
          Under my present circumstances I have to propose, that in lieu of my giving a full developement of these things to the public by an elucidation of these subjects, that, if you please and deem it proper, you furnish me by letter with such materials as will not only forever silence calumny against me, but shew to my country that I have been useful on all these points, except the Hunt business where I cannot ask you to
			 interfere
          I pray you that it may be clear and explicit, not leaving a loophole whereby to hang a doubt, lest to solve that doubt I should be forced to a full explanation.
          Sir, let me solicit your early reply.
          Always your affectionate friendGidn Granger
        